 
 
I 
111th CONGRESS
2d Session
H. R. 4809 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2010 
Mr. McNerney introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide greater technical resources to FCC Commissioners. 
 
 
1.Short titleThis Act may be cited as the FCC Commissioners’ Technical Resource Enhancement Act.
2.Appointment of technical staffSection 4(f)(2) of the Communications Act of 1934 (47 U.S.C. 154(f)(2)) is amended by inserting after the first sentence the following new sentence: Each commissioner may also appoint an electrical engineer or computer scientist to provide the commissioner technical consultation when appropriate and to interface with the Office of Engineering and Technology, Commission Bureaus, and other technical staff of the Commission for additional technical input and resources, provided that such engineer or scientist holds an undergraduate or graduate degree from an institution of higher education in their respective field of expertise.. 
 
